DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-9, 13-20
Withdrawn: 
17-20
Rejected:
1-9, 13-16
Amended: 
NONE
New: 
NONE
Independent:
1


				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinebach et al. (US 10,774,408) in view of Aruga (US 2015/0218677) or WO 2014/135367 (WO’367).
Steinebach (at Abstract) teaches a process of heating an aluminum alloy sheet blank (such as 2000, 6000, or 7000, which qualify as “age hardenable”, see Steinebach at column 2 lines 46-47) to an elevated temperature of 150-350°C and forming said blank into a 3-D component at said elevated temperature (column 1 lines 64-67). Steinebach teaches the 
However, Aruga teaches heating an aluminum sheet at a rate of 0.01-100C/s to an elevated temperature ensures a fine microstructure (see Aruga at [0103]). Alternatively, WO’367 teaches heating an aluminum sheet at a rate of 1-100C/s to an elevated temperature ensures improved formability (see WO’367 p. 4, line 31 to p. 5, line 2). It would have been obvious to one of ordinary skill in the art to have performed the process of heating to an elevated forming temperature, taught by Steinebach, by rapid heating (i.e. 1-100C/s) taught by Aruga or WO’367, because rapid heating improves production rates, and because Aruga teaches heating at a rapid heating rate ensures a fine microstructures, or because WO’367 teaches heating at a rapid heating rate improves formability. Therefore it is held that Steinebach together with Aruga or WO’367 have created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2-4, 6, 14, as stated above Steinebach teaches the process steps recited in the instant claims.
Concerning claim 5, Steinebach teaches the initial workpiece is in the T4 temper, and the formed workpiece is not further heat treated beyond the elevated temperature heating (abstract), which is identical to the instant process, and therefore meets the instant T4 temper after heating limitation.
Concerning claims 8, 9, and 13, though Steinebach does not specify the claimed elongation, thinning, or engineering strain, because Steinebach teaches a substantially identical 
Concerning claim 7, Steinebach does not specify a second shaping step after cooling. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, to have added an additional shaping step (such as cutting, mechanical joining, etc.) as said shaping steps are conventional in the art of forming aluminum alloy vehicle parts (wherein Steinebach is drawn to aluminum alloy vehicle parts).
Concerning claim 15, Steinebach mentions using a furnace (#14) to heat the workpiece, but does not specify the type of furnace. It is held to be within the level of one of ordinary skill in the art, to have used a suitable furnace, such as an induction furnace, for the heating process taught by Steinebach and Aruga or WO’367.
Concerning claim 16, Steinebach teaches said method is useful for forming vehicle parts (abstract), which meets the instant “motor vehicle panel” limitation.

Response to Amendment/Arguments
In the response filed on January 29, 2021 applicant submitted various arguments traversing the rejections of record. No claim amendments were made. 
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest heating at a rapid rate to an elevated temperature followed by shaping at said elevated temperature or that the heating rate is unrelated to a high temperature forming process has not been found persuasive. Secondary references of WO’367 or Aruga teach heating aluminum alloy workpieces at a rapid rate to elevated temperatures (see details above). elevated temperature of 150-350°C and forming said blank into a 3-D component at said elevated temperature (column 1 lines 64-67). It would have been obvious to heat the aluminum alloy sheet blank of Steinebach to the elevated temperature, at the rapid rates taught by WO’367 or Aruga, because WO’367 teaches rapid heating to elevated temperatures improves formability or Aruga teaches rapid heating to elevated temperatures ensures a fine microstructure, and moreover, because rapid rates are well known to improve production rates (ASM Handbook Vol 4C, “Induction Heating and Heat Treatment” p3-5).
Applicant’s argument that the instant invention is allowable because Steinebach does not teach or suggest the workpiece is in a T4 temper after forming has not been found persuasive. Claim 5 mentions “wherein article is in T4 temper before and after the heating step” [emphasis added]. Steinebach teaches the workpiece is initially in a T4 temper, followed by heating, forming, and wherein the finished component (after forming, not after heating) is in a temper slightly below T6 (column 4 lines 45-61). Steinebach is silent about the temper formed after heating (as recited in instant claim 5). However, as stated above, because Steinebach teaches the initial workpiece is in the T4 temper, and the formed workpiece is not further heat treated beyond the elevated temperature heating (abstract), which is identical to the instant process, it is a reasonable assumption that the material processed by Steinebach meets the instant T4 temper after heating limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                               
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/10/21